Citation Nr: 0740695	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury (hereinafter referred to as a "left knee 
disorder"). 

2.  Entitlement to service connection for post-traumatic 
stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO denied the benefits sought 
on appeal.  The veteran, who had active service from January 
1964 to December 1965, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In December 2007, the veteran submitted additional evidence 
for the Board's review with a waiver of RO consideration. 
December 2007 informal hearing presentation, p. 1 ("The 
veteran submitted additional information that was not 
reviewed by the local RO and the veteran waives such review 
and asks the Board [sic] consider it").  The Board has 
reviewed and considered this evidence in evaluating the 
veteran's claims.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a left knee disorder.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.  PTSD was not incurred in, or aggravated by, active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to 
service connection for a left knee disorder and PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated in July 2003 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The July 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
service connection claims; and asked the veteran to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The veteran's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the 
veteran's representative argues that the veteran's service 
file is incomplete, no evidence has been presented to support 
this contention. See December 2007 informal hearing 
presentation, p. 1.  In fact, there is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board acknowledges that the veteran was not afforded a VA 
examination in connection with his claims.  However, in terms 
of the veteran's left knee disorder claim, the Board observes 
that there is no current medical evidence of record 
indicating that the veteran has been diagnosed with a left 
knee disorder of any kind.  Absent evidence of a current 
disorder, a VA examination is not warranted.  As for the 
veteran's claim of entitlement to service connection for 
PTSD, the Board notes a lack of objective evidence contained 
in the claims file indicating that the veteran experienced 
the incident in service he contends resulted in his current 
diagnosis of PTSD.  In light of the lack of a verified 
stressor service event, a VA examination is not necessary 
since any medical opinion obtained based upon the unverified 
stressor would be entirely speculative in nature. See 38 
C.F.R. 
§ 3.159(c)(4).     
 
Lastly, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to those claims are rendered 
moot, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

B.  Entitlement to service connection for a left knee 
disorder

The veteran essentially seeks service connection for 
residuals of a left knee injury he asserts occurred while he 
was stationed in Vietnam. See March 2003 application for 
compensation.  The veteran reports that he was treated for 
this injury at a medical aid station in Vietnam; and that the 
service medical record documenting this injury is missing 
from his claims file. Id.; December 2007 informal hearing 
presentation, p. 1.  While viewing the evidence in the light 
most favorable to the veteran in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent a showing of all three elements in 
this case, service connection must be denied.

As previously mentioned, the veteran's representative 
contends that his service medical records are incomplete in 
that they do not contain documentation of a left knee injury 
that occurred in service. December 2007 informal hearing 
presentation, p. 1.  VA medical records have been associated 
with the claims file and reviewed.  While these records 
reveal that the veteran has current psychiatric diagnoses and 
received medical treatment in relationship to elbow problems, 
wrist problems, heartburn and hyperlipidemia, they notably do 
not reveal treatment for or a diagnosis of a left knee 
disorder.  Thus, even if one assumes for the sake of argument 
that the veteran injured his left knee in service and was 
treated for this injury (thereby making the alleged missing 
service medical record extraneous to the adjudication of this 
issue), there is no medical evidence of record indicating 
that the veteran presently has a left knee disorder that can 
be associated with such an injury.   

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the veteran presently has a left knee disorder 
that can be service connected.  The veteran's statements 
alone are not sufficient to prove that he has a current 
diagnosis of a left knee disorder or that the alleged left 
knee disorder is somehow related to an injury in service.  
Where, as here, the determinative issue involves a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis; and consequently his statements regarding a left 
knee disorder he believes developed as a result of an injury 
in service do not constitute medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Since there is no medical evidence 
of record indicating that the veteran presently suffers from 
residuals of a left knee injury from service, the first 
element needed to establish service connection has not been 
met in this case.  Absence such evidence, there is no basis 
for the granting of service connection for a left knee 
disorder under any theory.  Therefore, the appeal as to this 
issue must be denied.  

C.  Entitlement to service connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD on the basis that he experienced a 
traumatic event while participating in a convoy on Highway 19 
between the cities of Qui Nhon, Vietnam and An Khe, Vietnam. 
See March 2003 statement with application for compensation.  
Specifically, the veteran alleges that he was transported to 
Vietnam via the U.S.S. Darby; and that the U.S.S. Darby 
docked in Qui Nhon, Vietnam on or about September 13, 1965 or 
September 14, 1965. Id.  Soon after disembarking, the 
veteran's division was notified that they were going to form 
a convoy up Highway 19 to their base camp in An Khe. Id.  The 
veteran was assigned to drive a vehicle in the convoy; and 
was told that if the vehicle broke down, he was to pull over 
to the side of the rode and wait for a wrecker to pick him 
up. Id.  The veteran asserts that his jeep broke down during 
the convoy and he pulled over as instructed. Id.; June 2004 
statement with notice of disagreement.  

The veteran reports that once he pulled to the side of the 
road, the convoy proceeded to An Khe.  He waited for a 
wrecker, but none came. Id.  The veteran states that he was 
left on the side of Highway 19 for several hours, during 
which time he felt abandoned and was forced to take cover in 
a ditch after hearing movements from across the road that he 
feared came from a small enemy patrol. Id.  Sometime that 
evening, a truck with two soldiers from the 101st Airborne 
traveling on Highway 19 on their way to An Khe found the 
veteran and his jeep. Id.  They picked up the veteran and his 
vehicle. Id.  At that time, the veteran reports that he and 
the other men heard shots that must have been coming from the 
enemy patrol he heard earlier. Id.  He asserts that they 
returned fire as they ran to their truck and drove away. Id.  
Upon reaching his base camp of An Khe, the veteran indicates 
that he reported the entire incident to his Sergeant and 
asked his Sergeant about the wrecker that was supposed to 
pick him up. Id.  The veteran states that his Sergeant 
responded to him that "We had to say that." March 2003 
statement with application for compensation.  He reports that 
no more was said about the incident during his period of 
service, but that the experience traumatized him to the 
extent that he subsequently developed PTSD. Id.   

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for PTSD specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); 
(2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).

The veteran does not allege, nor do his service personnel 
records show, that he was involved in actual combat.  Rather, 
as set forth above, the veteran essentially asserts that 
while traveling from one base to another, he was exposed to 
conditions that caused him to be afraid and/or traumatized 
him.  As such, the Board finds that the veteran is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b); and verification of his alleged PTSD 
stressor is required for service connection to be granted. 
See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 389 
(1996).




With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the veteran has been diagnosed with 
PTSD. See VA medical records dated from March 2003 to May 
2005.  This diagnosis constitutes a current disability for VA 
purposes and fulfills the requirements of the first element 
for service connection in this case.

With regard to the second element (a link between the 
veteran's diagnosis and an 
in-service stressor), the Board observes that the claims file 
contains a VA treatment report dated in September 2004 in 
which the veteran was diagnosed with chronic, severe PTSD 
after reporting the stressor event outlined above. See 
September 2004 VA medical records.  The Board finds the 
September 2004 treatment record to be of questionable value 
in light of the lack of verification of the veteran's alleged 
stressor event (discussed in more detail below).  Regardless, 
for the sake of argument, the Board assumes that this record 
satisfies the requirement of the second element of the PTSD 
test.  

However, with regard to the third element necessary for a 
grant of service connection in the case (credible supporting 
evidence that the claimed in-service stressor occurred), the 
veteran's service personnel and medical records fail to 
provide competent evidence supportive of his claim.  
Specifically, the Board observes that the veteran's service 
personnel records show that he had a military occupation 
specialty of radio operator; is considered to have foreign 
service in Vietnam from August 16, 1965 to December 20, 1965; 
and was assigned to Troop B of the 1st Squadron 9th Cavalry, 
1st Cavalry Division effective September 16, 1965 in Vietnam. 
See DD Form-214, service personnel record of assignments and 
DA Form 20.  Notably, though, the veteran's service records 
do not show that he was transported to Vietnam via the U.S.S. 
Darby or that he was onboard this naval ship when its 
occupants disembarked in Vietnam on September 14, 1965. See 
September 14, 1965 Daily Staff Journal or Duty Officer's Log 
for Hq.'s 1/9 Cav located at An Khe, Vietnam.  Even if one 
were to assume that the veteran was aboard the U.S.S. Darby 
and disembarked in Vietnam on that date, there is no evidence 
of record reflecting that a convoy was ordered to transport 
his troop from Qui Nhon to An Khe.  Rather, the Daily Staff 
Journal report pertaining to the disembarkment of the U.S.S. 
Darby reflects only that the headquarter troops were loaded 
onto helicopters and transported to an assembly area where a 
company and staff meeting occurred. Id.  While the Daily 
Staff Journal records document that convoys were utilized by 
the 1st air cavalry division while stationed in Vietnam, it 
appears that the only possible convoy noted to have occurred 
around the date of the U.S.S. Darby's arrival seems to have 
been related to an artillery transfer ordered on September 
16, 1965 on Highway 19 between Qui Nhon and An Khe. See 
September 13, 1965 Daily Staff Journal or Duty Officer's Log, 
item 27 (referencing convoys) and September 16, 1965 Daily 
Staff Journal or Duty Officer's Log, item 7).  The only 
person referenced in relationship to the artillery transfer 
order was a Master Sergeant Fields. Id.  It seems unlikely to 
the Board that the September 16, 1965 artillery transport is 
the convoy reported by the veteran, since the veteran's 
statements indicate that the purpose of his convoy was to 
transport troops and equipment in jeeps rather than to 
transport heavy artillery.  Regardless, even if the September 
16, 1965 artillery transfer is the convoy referred to by the 
veteran, there is no way to confirm that (1) the veteran was 
assigned to the artillery transport, 
(2) the vehicle he was assigned during the transport 
malfunctioned or (3) that he was forced to pull (alone) to 
the side of the road where he was left behind. 

A review of the available September 1965 Daily Staff 
Journal/Duty Officer's Logs for the 1st Squadron 9th Cavalry 
reveal very detailed reports as to the incidents, messages, 
orders and actions that occurred during the time frame the 
veteran alleges the Highway 19 incident occurred.  The 
Officer's Logs note such things as 
(1) the assignment of certain missions (September 8, 1965 
Daily Staff Journal, item 14); reports of suspected persons 
crossing Highway 19 and their location on the Highway 
(September 9, 1965 Daily Staff Journal, item 4); the firing 
of weapons (Id., item 6); the receipt of enemy fire and the 
return of fire (Id., item 7; September 12, 1965 Daily Staff 
Journal, items 45, 46, 49); reports of hearing splashing in a 
river close to base (September 10, 1965 Daily Staff Journal, 
item 51); and reports of a single round of small arm fire and 
its investigation (September 17, 1965 Daily Staff Journal, 
items 20 and 21).  In light of the detail set forth in the 
Daily Staff Journals, it seems illogical to the Board that 
the veteran's incident was not noted in the reports 
particularly since the veteran had just arrived in Vietnam 
when he allegedly participated in the convoy and he was 
separated from his division for over several hours.  Also 
notable to the Board is the fact that several instances of 
gun fire are clearly documented in the Daily Staff Journal 
Logs; and the logs also note actions that were reported to 
have occurred on Highway 19.  It seems inconsistent to the 
Board that the veteran's reports of coming under enemy fire 
while stranded on Highway 19 would not have been documented 
in the Daily Staff Journal Logs in light of the fact that 
other instances of fire were clearly documented.  

Thus, based upon the evidence contained in the claims file 
discussed above, the Board finds that the veteran's alleged 
PTSD stressor has not been corroborated by credible 
supporting evidence.  Absent a corroborated stressor, the 
Board cannot find that the claimed in-service stressor 
occurred.  As such, the veteran's claim of entitlement to 
service connection for PTSD must also be denied.  

D.  Conclusion

Therefore, after reviewing all evidence of record, the Board 
finds that the preponderance of evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a left knee injury and for PTSD.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the veteran's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

 
ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


